323 S.W.3d 82 (2010)
Leroy SIMMONS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94210.
Missouri Court of Appeals, Eastern District, Division Five.
October 12, 2010.
Gwenda Renee' Robinson, St. Louis, MO, for appellant.
Chris Koster, Richard A. Starnes, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.
Prior report: 233 S.W.3d 235.

ORDER
PER CURIAM.
Movant, Leroy Simmons, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. We affirm the judgment in accordance with Rule 84.16(b).